Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 5-21 are currently pending. Claims 5, 14-16 and 18-20 have been amended by Applicants’ amendment filed 08-23-2021. Claims 1-4 have been canceled by Applicants’ amendment filed 08-23-2021. Claim 21 has been added by Applicants’ amendment filed 08-23-2021. 
Claims 1, 5, 10, 11 and 13-15 were amended by Applicants’ amendment filed 03-16-2021. Claims 16-20 were added by Applicants’ amendment filed 03-16-2021. No claims were canceled by Applicants’ amendment filed 03-16-2021.

Response to Election/Restriction
Applicant's election without traverse of Group II, claims 5-13 and 17, directed to a method of modulating the pH or ionic concentration in a biosensor; and the election of Species as follows: 
Species (A): wherein the aqueous solution further comprises one or more electrolytes selected from the group consisting of sodium sulfate...and combinations thereof (instant claim 2);
Species (B): wherein the biosensor is configured to use the one or more electrodes to react the electrochemically active agent in the aqueous solution (instant claim 20);
Species (C): wherein the electrochemically active agent is added to the aqueous solution at a concentration of 1 nm to 100 mM (instant claim 6); and
Species (D): wherein aqueous solution comprises a dilute phosphate buffer; and one or more electrolytes (instant claim 9);
Species (E): wherein the immobilized polymer covers at least one of the one or more electrodes (instant claim 14);


Claims 7, 8, 15-17 and 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim.  
The restriction requirement is still deemed proper and is therefore made FINAL.

The claims will be examined insofar as they read on the elected species.

A complete reply to the final rejection must include cancellation of nonelected claims or other 
appropriate action (37 CFR 1.144) See MPEP § 821.01. 

	Therefore, claims 5, 6, 9-14 and 18 are under consideration to which the following grounds of rejection are applicable.

Interview
Applicant contacted the Examiner to set up an interview, where such telephonic interview was conducted between the Examiner, and Applicant’s representative Thomas Orsak on February 26, 2021, where the rejections of record were discussed, particularly, with respect to Guire et al.

Priority
The present application filed May 1, 2019 is a DIV of US Patent Application 15/787,523 (now US Patent 10379117), filed October 18, 2017, which is a DIV of US Patent Application 13/834,126 (now US Patent 9810688), filed March 15, 2013.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed March 16, 2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection 


Claim Rejections - 35 USC § 112 – 4th paragraph
The rejection of claim 13 is withdrawn under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends due to Applicant’s amendment of claim 5 to recite a “pH sensitive visibly fluorescent protein”, in the reply filed 03-16-2021.


Maintained Objections/Rejections
Claim Interpretation: the term “a multisite array of test sites” in claim 5 is interpreted to refer to test sites on the device, subsets of test sites, and/or to refer to test sites associated with the device in any way such as being present in a different portion of the biosensor, next to the device, in a separate chamber, along a channel, etc.
The term “pH sensitive visibly fluorescent proteins” in claim 5 is interpreted to refer to any pH sensitive fluorescent proteins of all types such as, for example, proteins comprising fluorescent labels (e.g., fluorescein, fluorescent dyes, acetamide derivatives, methionine, diazole labels, etc.); naturally fluorescent proteins (e.g., fluorescent proteins comprising intrinsically fluorescent residues such as tryptophan, etc.), etc., wherein the pH sensitive fluorescent proteins are affected by pH in any way and by any amount.
	The term “electrochemically active agent” in claim 5 is interpreted to refer to any agent such as any compound, solvent, etc. including water, ions, salts, toxins, pharmaceutical drugs, etc. capable of producing H+ ion or OH- ions including water.
	The term “conditions for interacting with a biomolecule analyte can be varied independently” in claim 5 is interpreted to refer to an intended use, such that the phrase does not describe a structural element allowing for said independent variation at each test site.


Double Patenting
(1)	The provisional rejection of claims 5, 6 and 9-14 is maintained, and claim 18 is newly rejected, on the ground of nonstatutory double patenting as being unpatentable over: 
(i)	Claims 1-20 of copending US Patent Application No. 16/881,489, and
(ii)	Claims 8-15 of copending US Patent Application No. 16/932,096 for the reasons of record.

Response to Arguments
Applicant did not specifically indicated how the claims of the copending applications recited supra are patentably distinct from the instant claims as required by 37 CFR 1.111(b). Thus, the claims remain rejected for the reasons already of record.


(2)	The rejection of claims 5, 6 and 9-14 is maintained, and claim 18 is newly rejected, on the ground of nonstatutory double patenting as being unpatentable over: 
	(i)	Claims 10-16 of U.S. Patent No. 10948413,
	(ii)	Claims 1-4 of US Patent No. 10843192,
	(iii)	Claims 1-30 of US Patent No. 9766197, and
	(iv)	Claims 1 and 2 of US Patent No. 10379117 for the reasons of record.

Response to Arguments
Applicant did not specifically indicated how the claims of the copending applications recited supra are patentably distinct from the instant claims as required by 37 CFR 1.111(b). Thus, the claims remain rejected for the reasons already of record.



Claim Rejections - 35 USC § 112, 2nd paragraph
The rejection of claims 13 and 14 is maintained, and claims 5, 6, 9-12 and 18 are newly rejected, under 35 U.S.C. 112, 2nd paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 5, 6, 9-14 and 18 are indefinite because the claims appear to recite both a product and process in the same claim. The examiner cautions that according to the MPEP 2173.05(p) states that a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph. PXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph). For example, claim 5 recites: “(a) providing a biosensor comprising: a multisite array of test sites, each of one or more of the test sites comprising: (i) a transparent support substrate supporting one or more electrodes; (ii) a biomolecular interface layer that includes: a layer of immobilized polymer that covers the transparent support substrate by attachment directly to the transparent support substrate; a pH sensitive visibly fluorescent protein that is immobilized by attachment directly or through a covalently bonded linker to the layer of immobilized polymer at a first point of attachment; and one or more probes immobilized by attachment directly or through a covalently bonded linker to the layer of immobilized polymer at one or more second points of attachment; and (iii) an aqueous solution comprising an electrochemically active agent dissolved in the aqueous solution; and 
(b) reacting at the one or more electrodes the electrochemically active agent in the aqueous solution to produce H+ ions or OH- ions by an electrochemical reaction. Such claims may also be rejected under 35 U.S.C. 101 based on the theory that the claim is directed to neither a “process” nor a “machine,” but rather embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. 101 which is drafted so as to set forth the statutory classes of invention in the alternative only. Id. at 1551.
Claims 5 and 13 are indefinite for the recitation of the term “visibly fluorescent protein” such as recited in claim 5, line 9 because it is unclear what proteins are encompassed by the term “visibly fluorescent protein”, and/or how a “visibly fluorescent protein” is different from a “fluorescent protein”; and 
	
Claim Rejections - 35 USC § 102
Please Note: the references have been modified slightly in view of Applicants’ amendments and arguments, filed 03-16-2021.

The rejection of claims 5, 6, 9 and 13 is maintained, and claims 14 and 18 are newly rejected, under 35 U.S.C. 102(b) as being anticipated by Guire et al. (US Patent Application No. 2008039343, published February 14, 2008) as evidenced by Fomina et al. (US Patent Application Publication No. 20190257826, published August 22, 2019); and Lumen Learning (Lumen Learning, 2017, 1-13); and LibreTexts (LibreTexts, 2020, 1-3).
Regarding claims 5, 6, 9, 13, 14 and 18, Guire et al. teach arrays including microparticles (interpreted as a multisite array of test sites) having probe and marker moieties (interpreted as probes) are used for the detection of a target in a sample, wherein microparticles are randomly immobilized on at least a portion of a substrate, wherein immobilization material includes a reactive polymer (corresponding to a multisite array of test site; probes; polymer; and substrate, claim 5) (Abstract; and paragraph [0008]). Guire et al. teach detecting a target in a sample using an array of probes, wherein a target can be detected using an array that includes a substrate and a plurality of microparticles, which are coupled to probes (interpreted as probes directly immobilized at a second point of attachment), randomly immobilized on the substrate, where in some cases the immobilization material includes a reactive polymer (corresponding to immobilized probes; a biomolecular interface layer; and multisite array of test sites, claim 5) (paragraphs [0007], lines 1-5; and [0008], lines 1-2). Guire et al. teach that arrays are fabricated on a solid support, wherein suitable materials for the substrate include glass (corresponding to a transparent solid support) (paragraphs [0036], lines 1-3; and [0037]; lines 3-4 and 7-8). Guire et al. teach a patterned substrate can be used to form multiple arrays, such that microparticles are immobilized on the surface of the substrate via a polymer that has been disposed substrate (interpreted as layer of immobilized polymer that covers the support substrate), wherein the microparticle can be of any suitable material including polymers (corresponding to a layer of immobilized polymer that covers the support substrate; noting that the microparticles themselves are polymeric and can cover the substrate as an immobilized polymer, claims 1 and 5) (paragraph [0034], lines 14-18). Guire et al. teach an array was fabricated by applying a suspension of microparticles to a substrate having a surface patterned with a polymer, wherein a plurality of microparticles are coupled to the substrate prior to the application of microparticles intended to bear probe molecule, such that, wherein the coating of unloaded microparticles can cover some or the entire substrate surface (corresponding to a polymer covers a transparent support; and protein is immobilized to the polymer separately from the probes, claim 5) (paragraphs [0116]; and [0155], lines 1-3). Guire et al. teach that the probe is a moiety that is immobilized on a substrate to form an array including a moiety coupled to a microparticle, wherein a probe can be a protein such as an immunoglobulin, cell receptor, and the like (paragraph [0024], lines 1-4 and 19-20). Guire et al. teach that “self-encoding” refers to a unique detectable identity associated with the microparticle, wherein the particular self-encoding marker serves as an identifier of a particular probe attached to the microparticle (interpreted as a first point of attachment, and a second point of attachment, claim 5) (paragraph [0046], lines 12-14). Guire et al. teach that arrangement of sets or subsets of randomly disposed microparticles on the substrate, which can form multiple arrays or subarrays, can be formed by pre-coating or coating the substrate with a compound or compounds that facilitate the immobilization of microparticles on the surface of the substrate, referred to as “immobilization materials”, wherein an immobilization material can be a single compound such as a crosslinking agent or a polymeric material, which is in direct contact with both the surface of the substrate and the microparticle, or it can be at least two compounds such as two members of a specific binding pair (interpreted as a layer of immobilized polymer coats at least one of the one or more electrodes by covalent attachment, or through a linker, claims 14 and 18) (paragraphs [0039], lines 7-13; and [0086], lines 1-12). Guire et al. teach that microparticles can be coupled to a self-encoding maker and probe moieties, wherein the microparticle can be loaded with or coupled to a selected dye such as a fluorescent dye, or to other markers including phosphors, quantum dots, and fluorescent proteins such as green fluorescent protein, wherein “coupling” refers direct or indirect attachment (corresponding to pH sensitive fluorescent proteins at a first point of attachment, claims 5 and 13) (paragraphs [0031], lines 1-3; [0040], lines 1-3; [0047], lines 10-12). Guire et al. teach placing electrostatic microparticles on an array containing at least one electrode, such that detection of electrostatic microparticles can be accomplished when a charge is applied to the electrode and, depending on the charge associated with the microparticle, the microparticle will be attracted or repelled from the charge (corresponding to supporting one or more electrodes; and the immobilized polymer coats at least one or more electrodes by covalent attachment or through a linker, claims 5, 11, 14 and 18) (paragraph [0060]). Guire et al. teach that the composition of the substrate can vary depending upon the particular microparticles to be immobilized, as well as the desired surface characteristics in areas of the substrate that do not have microparticles immobilized on them (corresponding to conditions with an analyte can be varied independently, claim 5) (paragraph [0036], lines 11-15). Guire et al. teach a suspension of streptavidin-coated silica microparticles was placed over the patterned area of the slide in a 0.5 M NaCl aqueous solution, such that when utilizing oligonucleotide-coupled microparticles immobilized in the polymer pattern, the array can be washed with deionized water and then PBS with Tween-20 (corresponding to an aqueous solution; interpreting NaCl aqueous solution as an electrochemically active agent; sodium chloride; and phosphate buffer, claims 5 and 9) (paragraph [0159]-[0160]), wherein it is known that during electrolysis of aqueous NaCl, water is reduced at the cathode to hydroxide and hydrogen gas as evidenced by Lumen Learning (pg. 7); and wherein it is known that hydrogen ions are spontaneously generated in pure water by the dissociation (ionization) of a small percentage of water molecules into equal number of hydrogen (H+) ions and hydroxide (OH-) ions as evidenced by LibreTexts (pg. 1, fourth full paragraph) (interpreting NaCl aqueous solution, and water as an electrochemically active agents capable of producing OH- ions through an electrochemical reaction). Guire et al. teach photoreactive groups can be provided on a polymer including aryl ketones such as acetophenone, benzophenone, anthroquinone, anthrone, and anthrone-like heterocycles (encompassing phenol derivatives or anthroquinone derivatives, claim 5) (paragraphs [0091], lines 1-2]; and [0092]). Guire et al. teach that proteins can be passively absorbed onto microparticles and then optionally crosslinked to microparticles (interpreted as fluorescent proteins bound to substrate, claims 5 and 13) (paragraphs [0084], lines 1-3). Guire et al. teach in Example 1, polypropylene and silanated glass slides used in the preparation of substrates in array fabrication, wherein polypropylene slides were obtained from Cadillac Plastics (paragraph [0137]). Guire et al. teach in Example 2, that an array was formed by immobilizing microparticles on the substrate in the presence of a crosslinking agent, wherein the microparticles affinity bound the substrate were coupled together by the presence of a crosslinking agent, such that pPS-coated slides as prepared in Example 1, and fluorophore-coated microparticles were used in this example (interpreted as a layer of immobilized polymer that covers the transparent support substrate by direct attachment; and a pH sensitive visibly fluorescent protein immobilized by attachment directly to the layer of immobilized polymer, claim 5) (paragraph [0141]). Guire et al. teach in Example 6, that different matrix-forming materials were used to immobilize microparticles on the substrate illustrating the use of various reactive polymers for the fabrication of arrays, such that different photoreactive polymers including aryl ketones such as acetophenone, benzophenone, anthroquinone, anthrone, and anthrone-like heterocycles were disposed and treated on a substrate to provide an immobilization material on the surface of the substrate (interpreting aryl ketones including anthroquinone as an electrochemically active agent), wherein (i) each photoreactive compound was printed onto glass microscope slides, and onto acrylic slides to form a pattern of 300-400 micron diameter spots on the substrates (interpreted as spatially separated first point of attachment and second point of attachment), wherein it is known that pH modulation on a device can be carried out using an electrochemically active agents such that suitable electrochemically active agents include benzoquinones and derivatives such as 9,10-anthraquinone and derivatives as evidenced by Fomina et al. (paragraph [0043]); (ii) the patterned slides were irradiated with UV light (interpreted as a layer of immobilized polymer that covers the transparent support substrate by direct attachment); and that after irradiation, (iii) an aqueous solution of microparticles was placed over the patterned area for 1 minute to allow the microparticles to become immobilized by the matrices (interpreted as a pH sensitive fluorescent protein immobilized by attachment directly to the layer of immobilized polymer, and an electrochemically active agent dissolved in aqueous solution), wherein the slides were then rinsed with 0.1% v/v Tween-20 aqueous solution to remove any free microparticles, then washed with PBS, Tween-20, and rinsed with deionized water (interpreted as phosphate buffers); and (iv) imaged with a fluorescence microscope (interpreted as a Example 4, 25 mM phosphate buffered saline (interpreted as 1 nM to 100 mM electrochemically active agent, claim 6) (paragraphs [0149]).
Guire et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
	Applicant’s arguments filed March 16, 2021 have been fully considered but they are not persuasive. Applicants essentially assert that: (a) Guire does not teach that PBS or any other additional component in the aqueous solution is capable of producing H+ ion or OH- ion through an electrochemical reaction (Applicant Remarks, pg. 8; third full paragraph, lines 7-9); and (b) Guire does not teach polymers containing photoreactive groups therein are dissolved in an aqueous solution, but instead teaches an immobilization material or a coating (Applicant Remarks, pg. 8, third full paragraph, lines 9-11).
Regarding (a), as noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Applicant’s assertion that Guire does not teach that PBS or any other additional component in the aqueous solution is capable of producing H+ ion or OH- ion through an electrochemical reaction is not persuasive. Guire et al. teach a suspension of streptavidin-coated silica microparticles was placed over the patterned area of the slide in a 0.5 M NaCl aqueous solution, such that when utilizing oligonucleotide-coupled microparticles immobilized in the polymer pattern, the array can be washed with deionized water and then PBS with Tween-20, wherein it is known that during electrolysis of aqueous NaCl, water is Lumen Learning; and wherein it is known that hydrogen ions are spontaneously generated in pure water by the dissociation (ionization) of a small percentage of water molecules into equal number of hydrogen (H+) ions and hydroxide (OH-) ions as evidenced by LibreTexts (pg. 1, fourth full paragraph) (interpreting NaCl aqueous solution, and water as an electrochemically active agents capable of producing OH- ions through an electrochemical reaction); and in Example 6, that different matrix-forming materials were used to immobilize microparticles on the substrate illustrating the use of various reactive polymers for the fabrication of arrays, such that different photoreactive polymers including aryl ketones such as acetophenone, benzophenone, anthraquinone, anthrone, and anthrone-like heterocycles were disposed and treated on a substrate to provide an immobilization material on the surface of the substrate (interpreting aryl ketones and anthraquinones as encompassing an electrochemically active agent), wherein (i) each photoreactive compound was printed onto glass microscope slides; (ii) the patterned slides were irradiated with UV light; and that after irradiation, (iii) an aqueous solution of microparticles was placed over the patterned area for 1 minute to allow the microparticles to become immobilized by the matrices (interpreted as a pH sensitive fluorescent protein immobilized by attachment directly to the layer of immobilized polymer, and anthroquinone as an electrochemically active agent dissolved in aqueous solution; and capable of producing OH- ions through an electrochemical reaction), wherein the slides were then rinsed with 0.1% v/v Tween-20 aqueous solution to remove any free microparticles, then washed with PBS, Tween-20, and rinsed with deionized water; and (iv) imaged (interpreting water and buffers to encompass electro-chemically active agents), wherein it is known that pH modulation on the device is carried out using an electrochemically active agents such that suitable electrochemically active agents include benzoquinones and derivatives such as 9,10-anthraquinone and derivatives as evidenced by Fomina et al. (instant published Specification, paragraph [0043]) (interpreted as an aqueous solution comprising an electrochemically active agent; and interpreting aryl ketones including anthroquinone as electrochemically active agents capable of producing H+ ion or OH- ions). Thus, Guire et al. teach all of the limitations of the claims.
Regarding (b), Applicant’s assertion that Guire does not teach polymers containing photoreactive groups therein are dissolved in an aqueous solution, but instead teaches an immobilization material or a coating is not persuasive. The Examiner notes that instant claims 5, 6, 9-14 and 18 do not recite “polymers containing photoreactive groups therein are dissolved in an aqueous solution”. Thus, Applicant’s argument is rendered moot.

Claim Rejections - 35 USC § 103
	Please Note: the references have been modified slightly in view of Applicants’ arguments and amendments filed 03-16-2021.

(1)	The rejection of claims 5, 6 and 9-14 is maintained, and claim 18 is newly rejected, under 35 U.S.C. 103 as being unpatentable over Guire et al. (US Patent Application No. 2008039343, published February 14, 2008) in view of Carpenter et al. (US Patent No. 9301717, issued April 5, 2016; effective filing date June 28, 2012) as evidenced by Lang et al. (US Patent Application No. 20110091870, published April 21, 2011); and Watsuji et al. (UK Patent Application GB2266182A, published October 20, 1993; of record); and Fomina et al. (US Patent Application Publication No. 20190257826, published August 22, 2019); and Lumen Learning (Lumen Learning, 2017, 1-13); and LibreTexts (LibreTexts, 2020, 1-3).
Regarding claims 5, 6, 9, 13, 14 and 18, Guire et al. teach arrays including microparticles (interpreted as a multisite array of test sites) having probe and marker moieties (interpreted as probes) are used for the detection of a target in a sample, wherein microparticles are randomly immobilized on at least a portion of a substrate, wherein immobilization material includes a reactive polymer (corresponding to a multisite array of test site; probes; polymer; and substrate, claim 5) (Abstract; and paragraph [0008]). Guire et al. teach detecting a target in a sample using an array of probes, wherein a target can be detected using an array that includes a substrate and a plurality of microparticles, which are coupled to probes (interpreted as probes directly immobilized at a second point of attachment), randomly immobilized on the substrate, where in some cases the immobilization material includes a reactive polymer (corresponding to immobilized probes; a biomolecular interface layer; and multisite array of test sites, claim 5) (paragraphs [0007], lines 1-5; and [0008], lines 1-2). Guire et al. teach that arrays are fabricated on a solid support, wherein suitable materials for the substrate include glass patterned substrate can be used to form multiple arrays, such that microparticles are immobilized on the surface of the substrate via a polymer that has been disposed on the substrate (interpreted as layer of immobilized polymer that covers the support substrate), wherein the microparticle can be of any suitable material including polymers (corresponding to a layer of immobilized polymer that covers the support substrate; noting that the microparticles themselves are polymeric and can cover the substrate as an immobilized polymer, claim 5) (paragraph [0034], lines 14-18). Guire et al. teach an array was fabricated by applying a suspension of microparticles to a substrate having a surface patterned with a polymer, wherein a plurality of microparticles are coupled to the substrate prior to the application of microparticles intended to bear probe molecule, such that, wherein the coating of unloaded microparticles can cover some or the entire substrate surface (corresponding to a polymer covers a transparent support; and protein is immobilized to the polymer separately from the probes, claims 5 and 14) (paragraphs [0116]; and [0155], lines 1-3). Guire et al. teach that the probe is a moiety that is immobilized on a substrate to form an array including a moiety coupled to a microparticle, wherein a probe can be a protein such as an immunoglobulin, cell receptor, and the like (paragraph [0024], lines 1-4 and 19-20). Guire et al. teach that “self-encoding” refers to a unique detectable identity associated with the microparticle, wherein the particular self-encoding marker serves as an identifier of a particular probe attached to the microparticle (interpreted as a first point of attachment, and a second point of attachment, claim 5) (paragraph [0046], lines 12-14). Guire et al. teach that arrangement of sets or subsets of randomly disposed microparticles on the substrate, which can form multiple arrays or subarrays, can be formed by pre-coating or coating the substrate with a compound or compounds that facilitate the immobilization of microparticles on the surface of the substrate, referred to as “immobilization materials”, wherein an immobilization material can be a single compound such as a crosslinking agent or a polymeric material, which is in direct contact with both the surface of the substrate and the microparticle, or it can be at least two compounds such as two members of a specific binding pair (interpreted as a layer of immobilized polymer coats at least one of the one or more electrodes by covalent attachment, or through a linker, claim 18) (paragraphs [0039], lines 7-13; and [0086], lines 1-12). Guire et al. teach that microparticles can be coupled to a self-encoding maker and probe moieties, wherein the microparticle can be loaded with or coupled to a selected dye such as a fluorescent dye, or to other markers including phosphors, quantum dots, and fluorescent proteins such as green fluorescent protein, wherein “coupling” refers to direct or indirect attachment (corresponding to pH sensitive fluorescent proteins at a first point of attachment, claims 5 and 13) (paragraphs [0031], lines 1-3; [0040], lines 1-3; [0047], lines 10-12). Guire et al. teach placing electrostatic microparticles on an array containing at least one electrode, such that detection of electrostatic microparticles can be accomplished when a charge is applied to the electrode and, depending on the charge associated with the microparticle, the microparticle will be attracted or repelled from the charge (corresponding to supporting one or more electrodes; and the immobilized polymer coats at least one or more electrodes by covalent attachment or through a linker, claims 5, 11, 14 and 18) (paragraph [0060]), wherein multisite biosensors can be implemented on a CMOS chip as evidenced by Lang et al. (paragraph [0050]); and wherein biomolecular switches comprise at least one electrode coated with a conducting polymer which can be used to release and take up anions or cations (ligands) from the array as evidenced by Watsuji et al. (pg. 9, lines 11-15). Guire et al. teach that the composition of the substrate can vary depending upon the particular microparticles to be immobilized, as well as the desired surface characteristics in areas of the substrate that do not have microparticles immobilized on them (corresponding to conditions with an analyte can be varied independently, claim 5) (paragraph [0036], lines 11-15). Guire et al. teach a suspension of streptavidin-coated silica microparticles was placed over the patterned area of the slide in a 0.5 M NaCl aqueous solution, such that when utilizing oligonucleotide-coupled microparticles immobilized in the polymer pattern, the array can be washed with deionized water and then PBS with Tween-20 (corresponding to an aqueous solution; interpreting NaCl aqueous solution as an electrochemically active agent; sodium chloride; and phosphate buffer, claims 5 and 9) (paragraph [0159]-[0160]); wherein it is known that during electrolysis of aqueous NaCl, water is reduced at the cathode to hydroxide and hydrogen gas as evidenced by Lumen Learning (pg. 7); and wherein it is known that hydrogen ions are spontaneously generated in pure water by the dissociation (ionization) of a small percentage of water molecules into equal number of hydrogen (H+) ions and hydroxide (OH-) ions as evidenced by LibreTexts (pg. 1, fourth full paragraph) (interpreting NaCl aqueous solution, and water  polymer including aryl ketones such as acetophenone, benzophenone, anthroquinone, anthrone, and anthrone-like heterocycles (encompassing phenol derivatives or anthroquinone derivatives, claim 5) (paragraphs [0091], lines 1-2]; and [0092]). Guire et al. teach that proteins can be passively absorbed onto microparticles and then optionally crosslinked to microparticles (interpreted as fluorescent proteins bound to substrate, claims 5 and 13) (paragraphs [0084], lines 1-3). Guire et al. teach in Example 1, polypropylene and silanated glass slides used in the preparation of substrates in array fabrication, wherein polypropylene slides were obtained from Cadillac Plastics (paragraph [0137]). Guire et al. teach in Example 2, that an array was formed by immobilizing microparticles on the substrate in the presence of a crosslinking agent, wherein the microparticles affinity bound the substrate were coupled together by the presence of a crosslinking agent, such that pPS-coated slides as prepared in Example 1, and fluorophore-coated microparticles were used in this example (interpreted as a layer of immobilized polymer that covers the transparent support substrate by direct attachment; and a pH sensitive visibly fluorescent protein immobilized by attachment directly to the layer of immobilized polymer, claim 5) (paragraph [0141]). Guire et al. teach in Example 6, that different matrix-forming materials were used to immobilize microparticles on the substrate illustrating the use of various reactive polymers for the fabrication of arrays, such that different photoreactive polymers including aryl ketones such as acetophenone, benzophenone, anthroquinone, anthrone, and anthrone-like heterocycles were disposed and treated on a substrate to provide an immobilization material on the surface of the substrate (interpreting aryl ketones including anthroquinone as an electrochemically active agent), wherein (i) each photoreactive compound was printed onto glass microscope slides, and onto acrylic slides to form a pattern of 300-400 micron diameter spots on the substrates (interpreted as spatially separated first point of attachment and second point of attachment), wherein it is known that pH modulation on a device can be carried out using an electrochemically active agents such that suitable electrochemically active agents include benzoquinones and derivatives such as 9,10-anthraquinone and derivatives as evidenced by Fomina et al. (paragraph [0043]); (ii) the patterned slides were irradiated with UV light (interpreted as a layer of immobilized polymer that covers the transparent support substrate by direct attachment); and that after irradiation, (iii) an aqueous solution of microparticles was placed over the patterned area for 1 minute to allow the microparticles to become immobilized by the matrices (interpreted as a pH sensitive fluorescent protein immobilized by attachment directly to the layer of immobilized polymer, and an electrochemically active agent dissolved in aqueous solution), wherein the slides were then rinsed with 0.1% v/v Tween-20 aqueous solution to remove any free microparticles, then washed with PBS, Tween-20, and rinsed with deionized water (interpreted as phosphate buffers); and (iv) imaged with a fluorescence microscope (interpreted as a layer of immobilized polymer that covers the transparent support substrate by direct attachment; a pH sensitive fluorescent protein immobilized by attachment directly to the layer of immobilized polymer; a first point of attachment; a second point of attachment; and photoreactive aryl ketones as electrochemically active agents, claim 5) (paragraphs [0092]; and [0163]-[0166]). Guire et al. teach in Example 4, 25 mM phosphate buffered saline (interpreted as 1 nM to 100 mM electrochemically active agent, claim 6) (paragraphs [0149]).
Guire et al. do not specifically teach an electrochemical reaction carried out in galvanostatic mode or potentiostatic mode (instant claim 10); pulse selected from annealing pulse, pulse frequency, pulse width or pulse shape (instant claim 11); a pulse width in the range of 1 nanosecond to 60 minutes (instant claim 12).
Regarding claims 10-12, Carpenter et al. teach that a biosensor has an abnormal output detection system that determines whether an output signal from a redox reaction of an analyte has a normal or abnormal shape or configuration, such that an output signal with an abnormal shape or configuration may not provide an accurate and/or precise analysis of a biological fluid, wherein an abnormal output detection system improves the accuracy and precision of the biosensor in determining whether an output signal has a shape or configuration that may not provide an accurate and/or precise analysis of a biological fluid, and wherein the biosensor measures and normalizes the output signal, and compares the normalized output signal with one or more control limits to generate an error signal when the normalized output signal is not within control limits (Abstract; and col 3, lines 27-40). Carpenter et al. teach that the input signal is an electrical signal, such as a current or potential (interpreted as a galvanostatic mode or potentiostatic mode, claim 10) (col 2, lines 3-4). Carpenter et al. teach that the electrical conductors typically connect to working, counter, and/or other electrodes that extend into a sample chamber, and convey the input signal through the electrodes into a sample deposited in the sample chamber (col 2, lines 15-21). Carpenter et al. teach that the polling input signal can have a polling pulse width of less than about 300 ms, or in the range of 0.5 ms through about 75 ms (interpreted as a pulse width; and encompassing a range of 1 ns to 60 min, claims 11 and 12) (col 5, lines 17-21). 
Although Guire et al. do not specifically exemplify a layer of immobilized polymer that covers at least one pH sensitive fluorescent protein is immobilized to the layer of polymer covering the electrodes, and at least one pH sensitive fluorescent protein immobilized to the polymer covering the substrate, Guire et al. do teach arrays of fluorescent proteins absorbed onto the surface of microparticles, and immobilized within the matrices of patterned polymer spots on a glass slide; and microparticles on an array containing at least one electrode, multisite biosensors can be implemented on a CMOS chip as evidenced by Lang et al., and wherein biomolecular switches comprise at least one electrode coated with a conducting polymer which can be used to release and take up anions or cations (ligands) from the array as evidenced by Watsuji et al.; while Carpenter et al. teach that the electrical conductors typically connect to working, counter, and/or other electrodes that extend into a sample chamber, and convey the input signal through the electrodes into a sample deposited in the sample chamber, such that one of ordinary skill in the art at the time the invention was made would clearly recognize that the substrate and the electrodes can comprise a layer of immobilized polymer including a layer of immobilized polymer comprising an immobilized pH sensitive fluorescent protein.
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of normalizing an output signal as exemplified by Carpenter et al., it would have been prima facie obvious 
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant’s arguments filed March 16, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Guire does not teach that PBS or any other additional component in the aqueous solution is capable of producing H+ ion or OH- ion through an electrochemical reaction (Applicant Remarks, pg. 9; second full paragraph, lines 1-4); and (b) Guire does not teach polymers containing photoreactive groups therein are dissolved in an aqueous solution, but instead teaches an immobilization material or a coating (Applicant Remarks, pg. 8, third full paragraph, lines 4-7).
Regarding (a) and (b), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments; and the teachings of the cited references. Thus, the combined references of Guire et al. and Carpenter et al. teach all of the limitations of the claims.



(2)	The rejection of claims 5, 6 and 9-14 is maintained, and claim 18 is newly rejected, under 35 U.S.C. 103 as being unpatentable over Burzio et al. (US Patent Application Publication No. 20110177955, published July 21, 2011) in view of Kavusi et al. (US Patent No. 8648016, issued February 11, 2014; effective filing date February 8, 2010) as evidenced by Duanert et al. (US Patent Application 
Regarding claims 5, 6, 9-13 and 18, Burzio et al. teach a multiplexed assay method capable of measuring the interaction of one or more proteins, polypeptide or peptide solution with one or more substrate surfaces comprises contacting each of the wells of a multiwell substrate with the same or different protein solution (interpreted as at least two pH sensitive fluorescent proteins), the surfaces of said wells being the same as that of said substrate or being substrate surfaces treated and/or coated to provide test surfaces, and determining the level of protein adsorption in each of said wells (interpreted as a multisite array of test sites; probes; and at least two pH sensitive fluorescent proteins, claims 1 and 15) (Abstract). Burzio et al. teach that the assay enables a pharmaceutical packager to simultaneously and directly compare the adsorption behavior of a specific protein in solution containing various specific additives (e.g., buffers) under various specific conditions (e.g., pH, temperature, etc.) against a variety of substrate surface coatings (e.g., silica, polymer coated glass, etc.) (interpreted as a layer of immobilized polymer that covers the transparent support substrate), such that the multiplexed assay enables the packagers to simultaneously target the specific packaging conditions (e.g., surface coating, pH, additives) that will result in the least amount of protein adsorption and thus product loss (interpreted as pH, claim 5) (paragraph [0006]). Burzio et al. teach that the substrate is a glass slide or microtiter plate, wherein each substrate can contain from 2 to greater than 10,000 wells that are created with a hydrophobic patterning material (interpreted as a first and second point of attachment), such that the protein solutions can contain buffers, salts, stabilizers, preservatives, acids and/or bases, etc. as are common in the pharmaceutical industry, wherein the protein to be tested is an antibody, an enzyme, recombinant erythropoietin, a recombinant hormone, polypeptides in general, peptides, vaccines, etc. (interpreted as a first and second point of attachment; encompassing buffers and electrolytes; salt as NaCl, claims 5 and 9) (paragraph [0008], lines 1-13). Burzio et al. teach that substrate surfaces comprise uncoated, coated, treated or untreated wells surface areas; and that the organic coatings having the following functional groups present at the well surface include: amine, epoxide, isocyanate, carbodiimide, aryl azide, thiol (sulfhydryl), mercapto, hydroxyl, carbonate, organic coatings/films composed of dendrimers, polymers such as polyethylene glycols (PEG), and nanoparticles; as well as, polymer coated surfaces, native glass, and borosilicate glass coated with a PEG layer (interpreted as transparent substrate; immobilized polymer directly attached; a first point of attachment; a second point of attachment; spatially separated; probes; buffer inhibitors; coatings; and PEG, claims 5 and 18) (paragraphs [0025]; and [0027], lines 1-4). Burzio et al. teach in Example I a multiplexed formulation optimization protocol comprising: (a) choosing a substrate including a microscope slide (interpreted as a transparent support substrate); (b) partition off the substrate into individual wells including by use of a hydrophobic pattern (interpreting the hydrophobic pattern as an immobilized polymer covering the transparent support substrate; wells as a multisite array of test sites; and interpreting the partitioned proteins as a layer of immobilized polymers); (c) interrogate each individual well with various drug compounds as shown in Figure 2, wherein the drug-compound-containing solution can be placed into each well by pipetting (interpreting drug compounds as one or more probes); (d) allow solutions to interact with the well surfaces, where if desired, a polymeric-based superstructure can be applied before the aqueous solution is deposited into the wells (interpreting each of the wells as one or more points of attachment, and covalently bonded to antibody probes); (e) characterize or measure the amount of drug compounds that has irreversibly adsorbed to the well surfaces by, for example, (i) after the protein has been allowed to adsorb, the wells can be incubated with labeled antibodies, washed, and scanned to determine the amount of protein bound (interpreting the proteins to encompass pH sensitive fluorescent proteins; and measuring); (ii) after the protein has been allowed to adsorb, the wells can be interrogated with enzyme conjugate antibodies so as to allow for signal amplification similar to ELISA; or (iii) different types of probes can be used to detect adsorbed proteins including antibodies, affibodies, antibody fragments, oligonucleotides, amine-reactive fluorophores and dyes (interpreted as probes covalently bound to polymer; and interpreting dyes as encompassing pH sensitive fluorescent protein)  (paragraphs [0040]-[0047]; and Figure 2). Burzio et al. teach two types of assays demonstrate the adsorption of proteins in solution to glass surfaces (interpreted as a transparent support substrate), wherein glass slides are divided into wells with a silicone superstructure that allows incubation of proteins in solution, wherein the direct assay is based on protein solutions, wherein the protein is modified to contain Cyanine dye (Cy3) (interpreting the Cy3 dye as a pH sensitive fluorescent protein attached to the fluorescent detection can be utilized as a direct indication as to the amount of a protein bound to a surface, wherein the protein to be studied is conjugated to a fluorescent dye such as; Cy-dyes, Alex-flour dyes, or other dyes available commercially and used typically to label proteins (interpreted as pH sensitive fluorescent protein, claim 5) (paragraph [0032], lines 1-11), wherein it is known that green fluorescent protein (GFP) can be used to label proteins including antibodies, wherein GFP and a number of mutant GFPs are commercially available as evidenced by Duanert et al. (paragraphs [0078]-[0079]; and [0081]). Burzio et al. teach that the multiplexed assay comprises fluorescent-labeled proteins that are deposited into the wells of a flat substrate, incubated and protein adsorption is measured by fluorescent scanning (interpreted as a pH sensitive fluorescent protein; and measuring, claims 5 and 13) (paragraph [0033]; Table III). Burzio et al. teach that one of the most common analytical techniques for determining protein adsorption take advantage of the change in optical or electrical properties of a surface that has adsorbed proteins; and that quartz crystal microbalanace (QCM) measures changes in the fundamental frequency of vibration for a quartz crystal for protein adsorption via the piezoelectric effect, yielding adsorbed protein layer thickness, such that surface acoustic wave (SAW) and acoustic plate mode (APM) devices take advantage of changes in surface acoustic waves (velocity and amplitude) when proteins adsorb to the surface of a crystal modified with electrodes, detecting the presence or absence of protein binding (interpreted as transparent substrate supporting one or more electrodes; galvanostatic mode or potentiostatic mode; pulse width and pulse frequency; inherently encompassing a pulse width in the range of 1 nanosecond to 60 min; and a layer of immobilized polymer coats one or more electrodes by covalent attachment, claims 10-12 and 18) (paragraph [0031], lines 1-4 and 28-36), where it is known that QCM-D technique is based on a piezoelectric quartz crystal that it set into vibration by an electrical pulse, such that the crystal is pulsed into vibration several times per second as evidenced by Lee et al. (pg. 1143, col 2, first partial paragraph, lines 10-11 and 18-20). Burzio et al. teach that different aspects of protein characteristics in the proteins selected include large (Fibrinogen) to small (insulin), acidic isoelectric point (pI) (albumin) to basic pI (histone) are covered, wherein all are formulated in a 100 mM phosphate buffer at pH 5, 7 and 9 (interpreted as encompassing 100 mM, claim 6) (paragraph [0055]). Burzio et al. teach that typically  compounds to be tested will be immersed within an aqueous solutions that can contain various additives such as buffers (e.g., phosphate, Tween, citrate and/or acetate), salts such as sodium chloride at physiological concentrations, stabilizers (e.g., anti-oxidants such as histidine, chelators such as EDTA, human albumin, or glycerin, etc.), preservatives (e.g., phenol, metacresol, benzyl alcohol, etc.), and acids or bases (e.g., citric acid, sodium hydroxide, hydrochloric acid, acetic acid, etc.) to adjust the pH of the formulation to physiologically safe levels (interpreted as an aqueous solution comprising NaOH, HCl, phenol and NaCl, which are interpreted as electrochemically active agents; producing H+ ions or OH- ions, claims 5 and 9) (paragraph [0029]).
Although Burzio et al. do not specifically teach green fluorescent protein, Burzio et al. do teach a multiplexed assay method capable of measuring the interaction of one or more proteins, polypeptide or peptide solution with one or more substrate surfaces comprises contacting each of the wells of a multiwell substrate with the same or different protein solution, the surfaces of said wells being the same as that of said substrate or being substrate surfaces treated and/or coated to provide test surfaces, and determining the level of protein adsorption in each of said wells; and that fluorescent detection can be utilized as a direct indication as to the amount of a protein bound to a surface, wherein the protein to be studied is conjugated to a fluorescent dye such as; Cy-dyes, Alex-flour dyes, or other dyes available commercially and used typically to label proteins, wherein it is known that GFP can be used to label proteins including antibodies, wherein GFP and a number of mutant GFPs are commercially available as evidenced by Duanert et al., such that one of ordinary skill in the art at the time the invention was made would clearly recognize that GFP can be used to label proteins for use in measuring and/or determining the amount of protein adsorption within a well.
Burzio et al. do not specifically exemplify a layer of immobilized polymer covering one or more electrodes (instant claim 14).
Regarding claim 10-12 and 14, Kavusi et al. teach a system and method of quantitating the concentration of a molecule of interest and establishing a plurality of test environments at a plurality of test sites, wherein each of the plurality of test environments is associated with one of a plurality of response curves (Abstract, lines 1-7). Kavusi et al. teach that in multiplexed assays and microarrays the issue of narrowly limited dynamic range is especially relevant as detection of multiple biomarkers is improving diagnostics (col 2, lines 57-59). Kavusi et al. teach that once the platform is prepared, a sample is introduced into the selected set of test sites, and the environment within each of the selected set of test sites is controlled to establish, within each of the selected test sites, a different test environment, such that in the example, the environmental condition that is controlled is temperature, and a thermal profile is established across the microarray platform (col 6, lines 29-40). Kavusi et al. teach incorporating CMOS technology, such that a temperature gradient within the chip can be established using on-chip resistors such as polysilicon resistors or integrated Peltier elements, wherein CMOS technology allows multiple sensing sites to be fabricated in close proximity (col 8, lines 55-58 and 66-67). Kavusi et al. teach that a CMOS chip with surface electrodes can be used, such that depending upon the desired effect, one, two, or more electrodes can be provided at a particular test site and either exposed or isolated from the test sample; wherein one fabrication method incorporates glass slides with electrodes (e.g., ITO, gold) or a plastic or paper membrane with printed electrodes (e.g., carbon, gold, silver) (interpreted immobilized polymer covers one or more electrodes; and at least one protein is immobilized to the layer of polymer covering the electrodes; and covering the substrate, claim 14) (col 9, lines 31-37). Kavusi et al. teach in Figure 7 that a molecule of interest is identified and then a probe molecule with an affinity for the molecule of interest such as an antibody, a synthetic peptide, aptamer, etc. is identified; and a binding efficiency coefficient for the molecule of interest with the identified antibody is then identified for at least two environmental conditions (col 6, lines 4-10).
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of controlling the environment at each of a plurality of test sites as exemplified by Kavusi et al., it would have prima facie obvious for one of ordinary skill in the art at the time the invention was made to modify the wells of a multiwell substrate comprising the same and/or different proteins fluorescently labeled in solution for conducting a multiplexed assay of compounds including drug compounds as disclosed by Burzio et al. to include the CMOS chip and/or microarray platform as taught by Kavusi et al. with a reasonable expectation of success in modifying and controlling the environmental conditions within each test site including controlling the pH and/or temperature; in assaying and simultaneously directly comparing the adsorption behavior of one or more proteins in solution containing various additives against a variety of potential substrate surface coatings; and/or in quantitating the concentration of the protein of interest at each of the plurality of test environments.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant’s arguments filed March 16, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Burzio does not teach all five separate elements of the claimed biosensor, wherein Burzio is missing one of the elements (1) to (5) (Applicant Remarks, pg. 10; last full paragraph); and (b) there is no motivation provided to combine both the electrode of Burzio and the pH sensitive protein in the same well as Burzio (Applicant Remarks, pg. 10, last partial paragraph)
Regarding (a), the Examiner notes that Applicant has not indicated which of the elements of the biosensor (1)-(5) that Applicant believes is not taught by Burzio et al., such that Applicant did not distinctly and specifically point out the supposed errors in the Examiner’s action as required by 37 CFR 1.111(b). Thus, the claims remain rejected for the reasons of record. Moreover, it is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Burzio et al. teach in Example I comprising: (a) choosing a substrate including a microscope slide (interpreted as a (b) partitioning off the substrate into individual wells including by use of a hydrophobic pattern (interpreting the hydrophobic pattern as an immobilized polymer covering the transparent support substrate; wells as a multisite array of test sites; and interpreting the partitioned proteins as a layer of immobilized polymers, 3); (c) interrogate each individual well with various drug compounds, wherein the drug-compound-containing solution can be placed into each well by pipetting (interpreting drug compounds as one or more probes coating the surface, 5); (d) allow solutions to interact with the well surfaces (interpreting each of the wells as one or more points of attachment, and covalently bonded to antibody probes); (e) characterize or measure the amount of drug compounds that has irreversibly adsorbed to the well surfaces by, for example, (i) after the protein has been allowed to adsorb, the wells can be incubated with labeled antibodies, washed, and scanned to determine the amount of protein bound (interpreting the proteins to encompass pH sensitive fluorescent proteins, and as a layer of immobilized polymer; and measuring, 3 and 4); or (iii) different types of probes can be used to detect adsorbed proteins including antibodies, amine-reactive fluorophores and dyes (interpreted as probes covalently bound to polymer; and interpreting dyes as encompassing pH sensitive fluorescent proteins); that two types of assays demonstrate the adsorption of proteins in solution to glass surfaces (interpreted as a transparent support substrate), wherein the direct assay is based on protein solutions, wherein the protein is modified to contain Cyanine dye (Cy3) (interpreting the Cy3 dye as a pH sensitive fluorescent protein attached to an immobilized layer of protein polymer, 4); and that quartz crystal microbalanace (QCM) measures changes in the fundamental frequency of vibration for a quartz crystal for protein adsorption, such that when proteins adsorb to the surface of a crystal modified with electrodes, the presence or absence of protein binding is detected (interpreted as transparent substrate supporting one or more electrodes, 2). Kavusi et al. teach a CMOS chip with surface electrodes can be used, such that depending on the desired effect, one, two or more electrodes can be provided at a particular test site and either exposed or isolated from the test sample, wherein one fabrication method incorporates glass slides with electrodes or plastic or paper membrane with printed electrodes including a CMOS chip with a polymer coating (interpreted as a transparent support supporting one or more electrodes, 2); as well as, immobilized probe molecules (interpreted as immobilized probes). Thus, the combined references teach all of the limitations of the claims.
Regarding (b), please see the discussion supra regarding the teachings of Burzio et al. and Kavusi et al.; as well as, the Examiner’s response to Applicant’s arguments including that none of the references has to teach each and every claim limitation. Moreover, MPEP 2144(I) recites that; “[T]he rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). Furthermore, the applicants are reminded that the motivation for combining the teachings of the prior art may be different from applicants’ motivation to make the disclosed compositions. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The Office has provided motivation to modify the wells of a multiwell substrate comprising the same and/or different proteins fluorescently labeled in solution for conducting a multiplexed assay of compounds including drug compounds as disclosed by Burzio et al. to include the CMOS chip and/or microarray platform as taught by Kavusi et al. including to modify and control the environmental conditions within each test site including controlling the pH and/or temperature; in assaying and simultaneously directly comparing the adsorption behavior of one or more proteins in solution containing various additives against a variety of potential substrate surface coatings; and/or in quantitating the concentration of the protein of interest at each of the plurality of test environments. Thus, the combined references teach all of the limitations of the claims.


New Objections/Rejections
Claim Objection
Claim 5 is objected to because of the following informalities: Claim 5 recites an abbreviation such as “H+ ion” and “OH- ions “where an abbreviation should be spelled out in the first encounter of the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a) – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 6, 9-14 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. This is a new rejection necessitated by amendment of the claims in the response filed 03-16-2021.
MPEP § 2163.II.A.3.(b) states, “when filing an amendment an applicant should show support in the original disclosure for new or amended claims” and “[i]f the originally filed disclosure does not provide support for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 U.S.C. 112, para. 1, as lacking adequate written description”. According to MPEP § 2163.I.B, “While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure” and “The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117”.
The claim contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art (hereafter the Artisan), that the inventor(s), at the time the application was filed, had possession of the claimed invention. 37 CFR §1.118 (a) states that "No amendment shall introduce new matter into the disclosure of an application after the filing date of the application". Instant claim 5 recites in part, “a pH sensitive visibly fluorescent protein” in line 9. Applicant points to paragraphs [0024]; [0070]; and [0077] for support in the instant as-filed Specification. Upon review of the instant as-filed Specification, support was not found for pH sensitive visibly fluorescent protein of claim 5. The instant as-filed Specification, filed May 1, 2019 recites: “a pH sensitive fluorescent protein” (as-filed Specification, pg. 4, paragraph [0008]); “immobilized fluorescent protein” (as-filed Specification, pg. 7, paragraph [0018]); “the immobilized fluorescent protein is selected from an immobilized green fluorescent protein, an immobilized yellow fluorescent protein, and an immobilized cyan fluorescent protein” (as-filed Specification, pg. 7; paragraph [0019], lines 1-4); “immobilized pH sensitive dyes may be used on the transparent support substrate instead of an immobilized pH sensitive fluorescent protein” (as-filed Specification, pg. 7; paragraph [0019], lines 4-6). Thus, there is no corresponding teaching regarding immobilized pH sensitive fluorescent proteins as recited taught by the instant as-filed Specification.
A claim by claim analysis and for dependent claim 5, and a method step by method step analysis regarding where support can be found in the originally filed specification is respectfully suggested. See MPEP § 2163 particularly § 2163.06.
Claims 5, 6, 9-14 and 18 will remain rejected until Applicant cancels all new matter.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:


	Claims 5, 6, 9-14 and 18 are rejected under 35 U.S.C. 101 because the claims are directed to neither a “process” nor a “machine,” but rather embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. 101 which is drafted so as to set forth the statutory classes of invention in the alternative only. Id. at 1551. This is a new rejection necessitated by amendment of the claims in the response filed 03-16-2021.
In the instant case, claim 5 is directed method of modulating the pH or ionic concentration in a biosensor, the method comprising: (a) providing a biosensor comprising: a multisite array of test sites, each of one or more of the test sites comprising: (i) a transparent support substrate supporting one or more electrodes; (ii) a biomolecular interface layer that includes: a layer of immobilized polymer that covers the transparent support substrate by attachment directly to the transparent support substrate; a pH sensitive visibly fluorescent protein that is immobilized by attachment directly or through a covalently bonded linker to the layer of immobilized polymer at a first point of attachment; and one or more probes immobilized by attachment directly or through a covalently bonded linker to the layer of immobilized polymer at one or more second points of attachment; and (iii) an aqueous solution comprising an electrochemically active agent dissolved in the aqueous solution, wherein: the electrochemically active agent is a compound capable of producing H+ ion or OH- ions through an electrochemical reaction: the first point of attachment is spatially separated from the one or more second points of attachment; the transparent support substrate is in contact with the aqueous solution; and at each test site of the multisite array of test sites, conditions for interacting with a biomolecule analyte can be varied independently; and 
(b) reacting at the one or more electrodes the electrochemically active agent in the aqueous solution to produce H+ ions or OH- ions by an electrochemical reaction.
Thus, instant claims 5, 6, 9-14 and 18 recite both a product and a process in the same claim and overlaps two statutory classes of invention.




Conclusion
Claims 5, 6, 9-14 and 18 remain rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

/AMY M BUNKER/
Primary Examiner, Art Unit 1639